Citation Nr: 0202254	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  94-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
upper back disorder and, if so, whether all of the evidence 
both old and new warrants the grant of service connection.

2.  Entitlement to an effective date earlier than April 16, 
1993, for the award of a 10 percent disability rating for 
service-connected residuals of right fifth toe surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2001, the Board remanded the case to the RO to 
allow the veteran an opportunity to present testimony at a 
hearing on appeal at the RO.  VA records show the veteran 
failed, without demonstration of good cause, to appear for a 
scheduled hearing before a member of the Board.  Therefore, 
the Board must conclude that the veteran's request for a 
hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2001).

The Board notes that the issue of entitlement to service 
connection for post-traumatic stress disorder was also 
perfected on appeal but that in January 2000 the RO granted 
entitlement and notified the veteran that the determination 
fully resolved all matters on appeal as to that issue.


FINDINGS OF FACT

1.  In February 1993, the RO denied reopening a claim for 
entitlement to service connection for an upper back disorder.

2.  The evidence submitted since the February 1993 rating 
decision includes no new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  A December 1992 Board decision denied entitlement to a 
compensable rating for the veteran's service-connected 
hammertoe deformity of the right fifth toe.  

4.  An April 16, 1993, VA medical report provided a diagnosis 
of chronic foot pain status post surgery 20 years earlier.  

5.  In June 1993, the veteran submitted correspondence which 
the RO accepted as a claim for entitlement to a compensable 
rating for the veteran's service-connected hammertoe 
deformity of the right fifth toe.


CONCLUSIONS OF LAW

1.  The February 1993 RO decision that denied reopening the 
claim for entitlement to service connection for an upper back 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2001).

2.  Evidence submitted since the February 1993 rating 
decision is not new and material and the claim for 
entitlement to service connection for an upper back disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

3.  An effective date earlier than April 16, 1993, for the 
award of a 10 percent disability rating for service-connected 
residuals of right fifth toe surgery is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Evidence Received Prior to February 1993

Service medical records dated in October 1976 show the 
veteran complained of a sharp dull pain to the left upper 
back of 2 years duration.  The examiner noted there were no 
physical findings but provided a diagnosis of muscle spasm.  
The veteran's March 1977 separation examination revealed a 
normal clinical evaluation of the spine and upper 
extremities.  In his report of medical history the veteran 
denied recurrent back pain or painful or "trick" shoulder.

In correspondence dated in April 1990 the veteran requested 
entitlement to service connection for a disorder manifested 
by pain in the upper back.  He claimed, in essence, that the 
disorder was the result of an injury sustained during active 
service in approximately 1976 or 1977.

In a May 1990 rating decision the RO denied entitlement to 
service connection for upper back pain.  It was noted, in 
essence, that the evidence of record did not demonstrate a 
chronic upper back disorder had been incurred in or 
aggravated by active service.

In August 1991, the veteran reported he had been treated for 
an upper back injury during active service that he incurred 
when he jumped on an armored personnel carrier to rescue a 
crew member before the vehicle went over a cliff.  He stated 
that he had been told it was nothing and given muscle 
relaxing medication.  He reported he had subsequently 
experienced continued pain and muscle spasms.  The RO 
accepted the correspondence as an application to reopen the 
claim for entitlement to service connection for an upper back 
disorder.  

In September 1991, the RO notified the veteran that 
additional evidence was required to reopen his claim.  

The veteran was provided a supplemental statement of the case 
in March 1992, which included the issue of whether new and 
material evidence had been received to reopen a claim for 
service connection for a back disability.  The veteran failed 
to submit a substantive appeal.

In May 1992, the veteran requested that he be provided a VA 
examination for his back disability and reiterated his claim 
that the disability was the result of an injury during active 
service.

In February 1993, the RO notified the veteran that he had 
provided no evidence to support his claim.  The RO provided 
information concerning the veteran's right to appeal the 
determination.


Evidence Received After February 1993

VA medical records dated in April 1993 show the veteran 
reported he had experienced chronic upper back and shoulder 
pain since injuring his upper back in 1976.  The examiner 
noted a diagnosis of chronic upper back/shoulder pain without 
opinion as to etiology.

In May 1993, the veteran requested his claim for a back 
disorder be reopened.  He stated that VA x-ray examinations 
revealed damage to his spine and reiterated his contention 
that the disorder was related to an injury he sustained 
during active service.

In a June 1993 statement in support of his claim the veteran 
reported that he had been hit in the left upper back with the 
hatch cover of an armored personnel carrier.  He stated he 
had been treated with muscle relaxing medication but was told 
there was nothing wrong with his back.

VA medical records include a February 1997 examination report 
which noted the veteran reported he had experienced diffuse 
left arm weakness and dysthesia subsequent to a severe left 
shoulder injury across the left scapular and interscapular 
area in 1976.  The examiner noted pain to palpation along the 
left upper media scapular border.  The diagnosis was mild 
left ulnar neuropathy at the elbow.  It was the examiner's 
opinion that the examination revealed a possible left 
rhomboid defect due to a remote muscle injury.  No opinion as 
to the etiology of the underlying muscle injury was provided.

At his personal hearing in December 1999 the veteran 
testified that his VA medical care providers had acknowledged 
that he had a dying nerve in his left arm and atrophied 
muscle in his left shoulder.  He reiterated his claim that 
the disorder was the result of an injury during active 
service.

Analysis

In February 1993, the RO denied reopening the veteran's claim 
for entitlement to service connection for an upper back 
disorder.  The veteran was notified by correspondence dated 
February 3, 1993, but did not appeal.  Therefore, the 
determination is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2001).  

The Board notes that the previous RO decisions were based 
upon the determination that the evidence of record did not 
demonstrate that the veteran had an upper back disability 
which was incurred in or aggravated by active service.  The 
determinations noted the veteran had complained of upper back 
pain during active service but that no competent evidence of 
a chronic disability during service or of a continuity of 
symptomatology after service had been submitted.  The 
evidence added to the claims file since the last final RO 
determination includes the veteran's statements in support of 
the claim and VA medical treatment reports.

The Board finds, however, that the new evidence is 
essentially cumulative of the evidence previously considered.  
The medical evidence includes post-service reports of chronic 
upper back pain and a possible left rhomboid defect due to a 
remote muscle injury; however, no competent opinion 
demonstrating a present upper back disability was incurred in 
or aggravated by active service has been provided.  

The Board notes that the February 1997 VA examination report 
may be construed as relating the veteran's possible left 
rhomboid defect to a severe left shoulder injury he reported 
he incurred in 1976.  The Board finds, however, that as to 
this matter the report is not considered credible evidence as 
it appears to have been based solely upon the veteran's claim 
of having sustained a severe injury in 1976, a claim which 
has been previously rejected by a final rating determination.  

The Court has held that VA is not required to accept the 
credibility of a medical opinion which is based upon an 
inaccurate factual history.  See Reonal v. Brown, 5 Vet. App. 
458 (1993) (which held that a presumption of credibility did 
not arise for a medical opinion based upon a previously 
rejected account of medical history provided in support of a 
new and material evidence claim).

While the veteran believes that his upper back disorder is 
related to an injury he sustained during active service, he 
is not a licensed medical practitioner and he is not, 
therefore, competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board notes the veteran's statements are lay 
assertions and that the Court has held that "lay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108."  Allday v. Brown, 7 Vet. App. 517, 526 
(1995).

Based upon a review of the entire record, the Board finds the 
information provided in support of the application to reopen 
the claim for service connection does not include new 
evidence which when considered in light of applicable VA law 
bears directly and substantially upon the specific matter 
under consideration.  See 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  As "new and material" evidence 
has not been submitted, the claim must be denied.

Earlier Effective Date Claim

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas, 1 Vet. App. 308.

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the August 1994 statement of the case and September 1998 
supplemental statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized records pertinent to the matter on appeal have 
been received.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service medical records dated in November 1975 show the 
veteran complained of a painful and hammered fifth toe to the 
right foot.  Subsequent records show the veteran underwent 
corrective surgery in December 1975.  

In an April 1987 rating decision, the RO granted service 
connection for residuals of hammer toe correction of the 
fifth toe of the right foot.  A noncompensable disability 
rating was assigned, effective January 22, 1987.

The veteran underwent a VA orthopedic examination in May 
1989.  Physical evaluation revealed a well-healed scar to the 
dorsum of the right little toe with a somewhat hammer toe 
appearance.  The pertinent diagnosis was status postoperative 
right little toe.

On VA orthopedic examination in September 1990, the pertinent 
diagnosis was status postoperative right little toe surgery 
with persistent hammer toe deformity.

At the time of a VA examination in November 1991, the 
impression was semi-rigid fifth hammertoe to the right foot.

In a December 1992 decision, the Board, inter alia, denied 
the veteran's claim seeking entitlement to a compensable 
rating for his service-connected hammertoe deformity of the 
right fifth toe.  

VA medical records include an April 16, 1993, report which 
provided a diagnosis of chronic foot pain status post surgery 
20 years earlier.  

In June 1993, the veteran submitted correspondence which the 
RO accepted as a claim for entitlement to a compensable 
rating for his service-connected residuals of right fifth toe 
surgery.

In a January 1994 rating decision, the RO, inter alia, 
granted entitlement to an increased 10 percent disability 
rating for the veteran's service-connected residuals of right 
fifth toe surgery.  An effective date from April 16, 1993, 
was assigned.

In his notice of disagreement the veteran stated his belief 
that an earlier effective date was warranted.  No specific 
earlier date was identified.

Laws and Regulations

VA regulations provide that, except as otherwise provided, 
the effective date of a claim for an increased rating shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2001).  An earlier effective date 
may be assigned when it is factually ascertainable that an 
increase in disability occurred and the claim for increase 
was received within one year from that date.  38 C.F.R. 
§ 3.400(o)(2).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

The Rating Schedule provides a compensable rating for 
moderate (10 percent), moderately severe (20 percent) or 
severe (30 percent) foot injuries.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2001).  A noncompensable rating is 
assigned for single hammertoe disabilities.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5282 (2001).

Analysis 

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a) (West 1991); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  However, the Court has held the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

In this case, the Board notes, generally, that final Board 
decisions are not reviewable unless the determination was 
appealed under applicable laws or if a motion claiming 
clearing and unmistakable error (CUE) has been submitted .  
See 38 C.F.R. §§ 20.1100, 20.1400 (2001).  The record in this 
case does not indicate the veteran has properly appealed the 
December 1992 Board decision or that he claims the decision 
involved CUE.  Therefore, the Board must conclude that 
consideration of an earlier effective date based upon the 
evidence of record at the time of the December 1992 decision 
is not warranted.

Based upon the evidence of record submitted after December 
1992, the Board finds no claim earlier than June 1993 for an 
increased rating for the veteran's service-connected 
residuals of right fifth toe surgery was submitted.  The 
Board also finds that the medical evidence includes no report 
earlier than April 16, 1993, but within the one year of the 
veteran's June 1993 claim that is factually ascertainable of 
an increase in disability.  Therefore, the Board must 
conclude that entitlement to an earlier effective date is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for an upper 
back disorder, the appeal is denied.


Entitlement to an effective date earlier than April 16, 1993, 
for the award of a 10 percent disability rating for service-
connected residuals of right fifth toe surgery is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

